547 So. 2d 1040 (1989)
Terry Randolph YANCEY, Appellant,
v.
STATE of Florida, Appellee.
No. 88-1578.
District Court of Appeal of Florida, First District.
August 22, 1989.
William R. Slaughter, II, of Slaughter and Slaughter, Live Oak, for appellant.
Robert A. Butterworth, Atty. Gen., Gypsy Bailey, Certified Legal Intern. and Richard E. Doran, Acting Director, Asst. Atty. Gen., Tallahassee, for appellee.
SHIVERS, Chief Judge.
Appellant, Terry Randolph Yancey, appeals an order revoking his probation for *1041 failure to comply with Condition 9 thereof. We reverse.
As a condition of his three year probation, appellant was ordered to submit himself to the local mental health agency "for evaluation and treatment of diagnosed needs," and to participate until satisfactorily discharged in any treatment programs developed for him. The facts contained in the record on appeal do not support a finding that Yancey willfully failed to comply with Condition 9 of his probation. Thomas v. State, 542 So. 2d 475 (Fla. 1st DCA 1989); Scott v. State, 485 So. 2d 40 (Fla.2d DCA 1986). To the contrary, the facts indicate that the mental health center failed to properly evaluate Yancey and to develop a program suitable to his needs, notwithstanding Yancey's expression of his belief that he did not need treatment. We therefore vacate the order revoking probation, and remand for reinstatement of the order placing Yancey on probation.
REVERSED and REMANDED.
SMITH and BARFIELD, JJ., concur.